DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 
Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e).
Failure to provide a certified translation may result in no benefit being accorded for the non-English application.

Response to Arguments
Applicant’s arguments with respect to claims 1-11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1-2, 6-7 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Golmie et al. (NPL tilted” "Bluetooth adaptive techniques to mitigate interference," GLOBECOM '03. IEEE Global Telecommunications Conference (IEEE Cat. No.03CH37489), 2003, pp. 405-409 Vol.1, doi: 10.1109/GLOCOM.2003.1258270 cited in submitted IDS) in view of Lou et al. (US 2017/0280458 A1) further in view of Ren et al. (US 2014/0369250A1).

Regarding Claim 1, Golmie et al. discloses;
	 A master-slave system for communication (pg. 405, right hand column, Section II: Section II. master and slave system communicating over Bluetooth protocol) …, comprising:
at least one slave device and one master device (pg. 405, right hand column, Section II: Section II: at least “the master device” and at least “the slave device”), wherein the slave device and the master device …, 
wherein the master device is configured to generate and transmit a request message to the slave device over a first channel (pg. 405, right hand column, Section II: Section II: “the master device controls all packet transmission” over a first “frequency”) …, 
wherein the slave device is configured to receive the request message over the first channel (pg. 405, right hand column, Section II: “the measurements collected by the slave devices are sent to the master (or implied in acknowledgement packets”.  That is the slave device receives the packets over the first “frequency”) …, 
generate at least one response message based on the request message, and transmit the at least one response message to the master device over (pg. 405, right hand column, Section II: “the measurements collected by the slave devices are sent to the master (or implied in acknowledgement packets”. That is the slave device generates and transmits at least one acknowledgement packet/response message, to the master device) …, and 
wherein the master device is configured to receive the at least one response message (pg. 405, right hand column, Section II: “the measurements collected by the slave devices are sent to the master (or implied in acknowledgement packets”. That is the master device receives the “acknowledgement packet”/response message), characterized in that: 
the master device is configured to classify the first channel [frequency] (pg. 405, right hand column, Section II:) … as suitable or unsuitable for data transmission based on at least one characteristic of the at least one received response message (pg. 405, right hand column, Section II: Part A and B: the master “decides” “bad”/ unsuitable frequency and “good”/suitable frequency for data transmission based on the “acknowledge packets”/response message),…and to transmit further messages on the first channel (pg. 405, right hand column, Section II: Part A and B: first “good” frequency)…or to change to another channel (pg. 405, right hand column, Section II: Part A and B: change  to another  “good” frequency…found in the hopping pattern”)…based on the classification (pg. 406, left hand column, Section II: the data transmission is performed based on determination/measurement of “bad” and  “good” frequencies, i.e. the classification of “bad” and “good” frequencies).
Golmie et al. discloses that the master-slave system for communication is based on Bluetooth radio connection rather than over:
“an ultra-wideband radio connection”
On the other hand, in similar field of endeavor (Fig. 1: short-range communication system), Lou et al. teaches (Fig. 1, 2, Para. [0010]-[0011], [0040]) a master-slave communication system where the master device performs “channel assessment process” in order to classify “good” and bad” from the plurality of available channels where these channels can be used to establish  “link protocols [connection] including, but not limited to, BLUETOOTH®…and ultra-wideband (UWB) technologies”.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to implement the wireless radio connection in Golmie et al.’s invention using ultra-wideband (UWB) radio connection as taught by Lou et al., where doing so would provide (Lou et al., Para. [0003]) “better communications with…communication devices in communication systems”.
Golmie et al. in view of Lou et al. discloses that the master-slave system for communication is based on at least one characteristic of the at least one received response message as addressed above, they not teach: 
“wherein the at least one characteristic includes a signal-to-noise ratio of the at least one received response message”.
On the other hand, Ren et al. teaches: 
“wherein the at least one characteristic includes a signal-to-noise ratio of the at least one received response message” (Para. [0032]: “wherein if the SNR of the feedback signal is larger than a preset threshold value, which indicates that a link condition…is not good”; Para. [0069]: “able to measure a signal to noise ratio (SNR) of the ACK signal, in such a manner that a condition of a channel fading between the user that does not complete receiving the data”).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, that the characteristic of the at least one received “acknowledge packets” in Golmie et al.’s invention may include a signal to noise ratio (SNR) of the ACK signal as taught by Ren et al., where doing so would provide (Ren et al., Para. [0037]) for ascertaining “good channel conditions” and “whose channel conditions with the BS are poo”.

Regarding Claim 2, Golmie et al. in view of Lou et al. further in view of Ren et al. discloses all as applied to claim 1 above, where Golmie et al. further teaches:
wherein the master device is configured to classify the first channel of the ultra-wideband radio connection based on to the master (or implied in acknowledgement packets”).  That is, the master device classifies “bad”/ “good” frequencies based on a number “acknowledgement packets”).

Regarding Claim 6, Golmie et al. in view of Lou et al. further in view of Ren et al. discloses all as applied to claim 1 above, where Golmie et al. further teaches:
wherein the master device is configured to generate and transmit to the slave device a decision message on the classification of the first channel of the ultra-wideband radio connection based on the at least one response message and the classification (pg. 405, right hand column, Section II: “the master needs to communicate the changes in the hopping sequence to all slaves in the piconet in order to maintain synchronization. Thus, AFH requires the exchange of Layer Management Protocol (LMP) messages in order to advertise the new hopping sequence”).

Regarding Claim 7, Golmie et al. in view of Lou et al. further in view of Ren et al. discloses all as applied to claim 6 above, where Golmie et al. further teaches:
wherein the slave device is configured to transmit further messages on the first channel of the ultra-wideband radio connection or to change to the other channel of the ultra-wideband radio connection based on the decision message (pg. 405, right hand column, Section II: “the master needs to communicate the changes in the hopping sequence to all slaves in the piconet in order to maintain synchronization. Thus, AFH requires the exchange of Layer Management Protocol (LMP) messages in order to advertise the new hopping sequence”.  That is,  the slave device at least maintains the same “good” hopping pattern /connection or switches to a “good” hopping pattern /connection based on “the exchange of Layer Management Protocol (LMP) messages”).

Regarding Claim 11, Golmie et al. in view of Lou et al. further in view of Ren et al. discloses all as applied to claim 1 above, where Ren et al. further teaches:
wherein the at least one characteristic further includes a completeness of the at least one received response message (Para. [0024: “the better channel conditions is correct by the users with the better channel conditions through a cyclic redundancy check (CRC) [completeness], broadcasting one ACK signal by the users”).

Claim 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Golmie et al. (NPL tilted” "Bluetooth adaptive techniques to mitigate interference," GLOBECOM '03. IEEE Global Telecommunications Conference (IEEE Cat. No.03CH37489), 2003, pp. 405-409 Vol.1, doi: 10.1109/GLOCOM.2003.1258270 cited in submitted IDS) in view of Lou et al. (US 2017/0280458 A1) further in view of Ren et al. (US 2014/0369250 A1) still further in view of Palin et al. (US 2005/0059345 A1 cited in submitted IDS).

Regarding Claim 3, Golmie et al. in view of Lou et al. further in view of Ren et al. discloses all as applied to claim 1 above, however they do not teach:
wherein the master device and the slave device are configured to exchange configuration information in advance via a further radio connection, in particular a Bluetooth low-energy connection, for communication via the ultra-wideband radio connection.
On the other hand, Palin et al. discloses;
wherein the master device and the slave device are configured to exchange configuration information in advance via a further radio connection, in particular a Bluetooth low-energy connection, for communication via the ultra-wideband radio connection (Fig. 4-6, Para. [0062]-[0067], [0069]-[0074]: “the present invention provides for additional and modified Bluetooth messages [configuration information] that may be employed in establishing UWB communications”. That is, messages/parameters are exchanged using Bluetooth communications before switching to the ultra-wideband radio communication).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to utilize Bluetooth connection in Golmie et al. in view of Lou et al. further in view of Ren et al.’s invention to exchange configuration information for ultra-wideband (UWB) radio connection as taught by So et al., where doing so would (Lou et al., Para. [0009]) “provide the high data rates offered by UWB”.

Regarding Claim 4, Golmie et al. in view of Lou et al. further in view of Ren et al. discloses all as applied to claim 3 above, where Palin et al. further teaches:
wherein the master device and the slave device are configured to preselect the first channel and/or at least one other channel of the ultra-wideband radio connection based on the exchanged configuration information (Fig. 4-6, Para. [0061]: “the initiating device determines the communications capabilities of the remote device. This step may comprise these devices exchanging one or more messages, such as a request for the capabilities of the remote device and a response containing these capabilities. These capabilities may be communicated in the form of link type identifiers and their associated transmission formats (e.g., UWB radio standard and version)”).
Regarding Claim 5, Golmie et al. in view of Lou et al. further in view of Ren et al. discloses all as applied to claim 4 above, where Palin et al. further teaches:
wherein the master device and the slave device are configured to select the first channel and/or at least one other channel of the ultra-wideband radio connection based on a common rule and/or according to a predefined order of the channels (Fig. 4-6, Para. [0061]: “the initiating device determines the communications capabilities of the remote device. This step may comprise these devices exchanging one or more messages, such as a request for the capabilities of the remote device and a response containing these capabilities. These capabilities may be communicated in the form of link type identifiers and their associated transmission formats (e.g., UWB radio standard and version [a common rule])”).

Claim 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Golmie et al. (NPL tilted” "Bluetooth adaptive techniques to mitigate interference," GLOBECOM '03. IEEE Global Telecommunications Conference (IEEE Cat. No.03CH37489), 2003, pp. 405-409 Vol.1, doi: 10.1109/GLOCOM.2003.1258270 cited in submitted IDS) in view of Lou et al. (US 2017/0280458 A1) further in view of Ren et al. (US 2014/0369250 A1) still further in view of So et al. (US 2010/0046583 A1 cited in submitted IDS).

Regarding Claim 8, Golmie et al. in view of Lou et al. further in view of Ren et al. discloses all as applied to claim 1 above, however they do not teach:
wherein the master device is configured to change to the other channel of the ultra-wideband radio connection if no response message and/or further message is received from the slave device after a predefined period of time.
On the other hand, So et al. discloses;
wherein the master device is configured to change to the other channel of the ultra-wideband radio connection if no response message and/or further message is received from the slave device after a predefined period of time (Para. [0053]: “a frequency quality measurement method 600, based on an average delay experienced by packets sent on a frequency… a measurement is made of the time elapsed from when the frame reaches the front of a transmission queue at operation 620 until an acknowledgement regarding the packet is received, the frequency is dropped (due to excessive retires), or until the current hop ends, whichever occurs first as indicated at operation 62”.  That is, channels are changed based on predefined time delay or an acknowledgement been received by the master).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to switch/change the channel in Golmie et al. in view of Lou et al. further in view of Ren et al.’s invention dependent on receiving acknowledgements in predefined delay as taught by So et al., where doing so would provide (So et al., Para. [0011]) “a frequency hopping communication system or process operating without interruption”.

Regarding Claim 9, Golmie et al. in view of Lou et al. further in view of Ren et al. discloses all as applied to claim 1 above, however they do not teach:
wherein the slave device is configured to change to the other channel of the ultra-wideband radio connection if from the master device no request message is received after a predefined period of time after the ultra-wideband radio connection has been established and/or no decision message is received after a predefined period of time after transmission of the at least one response message
On the other hand, So et al. discloses;
wherein the slave device is configured to change to the other channel of the ultra-wideband radio connection if from the master device no request message is received after a predefined period of time after the ultra-wideband radio connection has been established and/or no decision message is received after a predefined period of time after transmission of the at least one response message (Para. [0053]: “a frequency quality measurement method 600, based on an average delay experienced by packets sent on a frequency… a measurement is made of the time elapsed from when the frame reaches the front of a transmission queue at operation 620 until an acknowledgement regarding the packet is received, the frequency is dropped (due to excessive retires), or until the current hop ends, whichever occurs first as indicated at operation 62”.  That is, channels are changed based on predefined time delay or an acknowledgement been received by the slave).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to switch/change the channel in Golmie et al. in view of Lou et al. further in view of Ren et al.’s invention dependent on receiving acknowledgements in predefined delay as taught by So et al., where doing so would provide (So et al., Para. [0011]) “a frequency hopping communication system or process operating without interruption”.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Golmie et al. (NPL tilted” "Bluetooth adaptive techniques to mitigate interference," GLOBECOM '03. IEEE Global Telecommunications Conference (IEEE Cat. No.03CH37489), 2003, pp. 405-409 Vol.1, doi: 10.1109/GLOCOM.2003.1258270 cited in submitted IDS) in view of Lou et al. (US 2017/0280458 A1) further in view of Ren et al. (US 2014/0369250 A1) still further in view of Binder (US 2019/0154439 A1).

Regarding Claim 10, Golmie et al. in view of Lou et al. further in view of Ren et al. discloses all as applied to claim 1 above, however they do not teach:
A motor vehicle, in particular a passenger car, which is a slave device or a master device for communication with a master device or a slave device in a master-slave system according to claim 1.
On the other hand, Binder discloses a motor vehicle, in particular a passenger car (Fig 24, 25b), which is a slave device or a master device for communication with a master device or a slave device in a master-slave system (Fig. 25b, Para. [0400], [0414], [0833]: a passenger car 51 performing as a master or slave device/node utilizing Bluetooth and ultra-Wideband communication radio connection).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, that the master or slave device in Golmie et al. in view of Lou et al. further in view of Ren et al.’s invention can be implemented in a passenger car as taught by Binder, where doing so (Binder, Para. [0266]) “aims to be prepared for the upcoming technologies and to improve cost-efficiency without making any compromise with respect to quality” for “the upcoming technologies” as implemented in the passenger car.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMNEET SINGH whose telephone number is (571)272-2414. The examiner can normally be reached 9:30am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam K Ahn can be reached on 5712723044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMNEET SINGH/Examiner, Art Unit 2633                                                                                                                                                                                                        /SAM K AHN/Supervisory Patent Examiner, Art Unit 2633